Citation Nr: 0902067	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.  In July 
2007, the veteran testified at a hearing before the Board.  
In December 2007, this matter was remanded for further 
development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, at the July 2007 hearing, the veteran 
testified that he received benefits from the Social Security 
Administration (SSA) for a number of disabilities, including 
a psychiatric disability.  While a December 1992 SSA decision 
has been obtained, the records upon which that grant of 
benefits was based are not included in the claims folder and 
should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Second, VA medical records dated from July 2002 to December 
2002, March 2003 to October 2004, February 2006, and July 
2007 are associated with the claims file.  However, as there 
are gaps of time in between the variously submitted records, 
additional VA treatment records that are pertinent to the 
veteran's claim may be outstanding and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, VA medical records include a September 2002 mental 
health report that reflects a diagnosis PTSD which the 
physician opined was apparently linked to medical treatment 
that the veteran received early in his naval career for a 
skin condition.  The physician also opined that there might 
be some emotional contributions from his childhood.  He was 
also diagnosed with dysthymia.  In a February 2006 report, 
the veteran complained of significant stress involving the 
sudden death of his son, but reported no significant anxiety 
or depression.  He was diagnosed with adjustment disorder 
with anxiety and depression, much improved relative to 
medical procedures during service.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, as the etiology of the veteran's psychiatric 
disability remains unclear, a remand for an etiological 
opinion, rationale, and an examination, is necessary.  In 
this regard, the examiner on remand should specifically 
reconcile the opinion with September 2002 and February 2006 
VA opinions and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain any VA medical records that 
have not yet been obtained.

3.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any psychiatric disability.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the 
September 2002 and February 2006 VA 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
opinion:

	(a)  Diagnose any current psychiatric 
disability

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder 
pre-existed his service?

(c)  If so, is it at least as likely as 
not (50 percent or greater probability) 
that the preexisting psychiatric 
disability underwent a permanent 
increase in severity during or as a 
result of his service?  The examiner 
should state whether any permanent 
increase in the underlying pathology 
was due to normal progression of the 
disorder.

(d)  If not, is it at least as likely 
as not that any current psychiatric 
disorder was incurred in or aggravated 
by the veteran's service, including 
treatment for a skin condition.

4.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

